Citation Nr: 0932893	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multilevel degenerative 
disc disease, claimed as back injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from February 1944 to May 
1946.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The initial rating 
decision denied a request to reopen a claim for service 
connection for a back injury.  The Board's November 2008 
Decision granted the request to reopen the claim, and a June 
2009 Remand directed that the Veteran be afforded a 
Videoconference hearing before the Board.  
 
Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in August 2009.


FINDINGS OF FACT

1.  Although the Veteran's service treatment records disclose 
no evidence that the Veteran incurred a chronic back disorder 
in service, lay evidence establishes that the Veteran 
complained of back pain in service.

2.  The clinical evidence, including records proximate to the 
Veteran's service, establishes that the Veteran's current 
back disorder, multilevel degenerative disc disease, was not 
incurred during or as a result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for multilevel 
degenerative disc disease, claimed as a back injury, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for a back injury, which he contends resulted in 
his current back disability, degenerative disc disease.  
Before assessing the merits of the appeal, VA's duties to the 
Veteran must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

This claim originally came before the Board as a request to 
reopen a claim for service connection.  In claims to reopen, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the RO granted the 
Veteran's request to reopen the claim for service connection 
for hearing loss, and the Board has agreed with and affirmed 
that determination.  Therefore, as the Veteran's request to 
reopen has been granted, further discussion of VA's duty to 
notify as to the request to reopen is moot.  

The Board further notes that the Veteran's statements and 
testimony following the November 2008 Board decision which 
reopened the claim demonstrate personal knowledge of the 
criteria for service connection, since the Veteran offered 
specific allegations that he had chronic back pain following 
an injury in service.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records have been associated with the claims file.  
Post-service private and VA clinical records have been 
obtained.  

All post-service non-VA clinical records identified by the 
Veteran have been obtained.  Neither the Veteran nor his 
representative has identified any additional relevant 
records.  VA examination and medical opinion has been 
obtained, as directed by the Remand portion of the Board's 
November 2008 decision.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   Arthritis may 
be presumed service-connected if manifested within one year 
following service.  This presumption is considered in the 
analysis below.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts

The Veteran's service treatment records do not disclose 
treatment of back pain.  The Veteran was treated for 
gastroenteritis.  The May 1946 discharge examination report 
describes the Veteran's spine and nervous system as normal.  

In February 1947, the Veteran sought service connection for 
"pains in lower part of spine, both hips."  He reported 
that the pain began in 1945.  Clinical notes dated in January 
1947 and February 1947 reflects that the Veteran complained 
of pain in both hips with use of the legs.  Radiologic 
examination of the spine disclosed no pathology to account 
for the complaints, the provider concluded.  The provider 
referred the Veteran for orthopedic consultation.  Another 
provider noted that the Veteran worked in a steel mill.  No 
diagnosis was assigned.  By an April 1947 rating decision, a 
claim for service connection for spinal pain was denied.  

In June 1947, a diagnosis of pes planus was assigned.  JTJ, 
DC, submitted a September 1948 statement indicating that the 
Veteran reported pain in both lower limbs from the hip to the 
knee and down to the ankle.  Dr. J. opined that this pain was 
due to "strain, overwork, some accident."  In December 
1948, the April 1947 rating decision was confirmed.  

In July 1949, the Veteran sought VA hospitalization.  He 
reported backache and soreness.  He listed his occupation as 
bartender.  On VA examination, the Veteran had limited back 
movements and guarding of back movements.  A diagnosis of 
unstable back was assigned.  Radiologic examination conducted 
in July 1949 disclosed no abnormality.  The application for 
hospitalization was denied.  In June 1953, the Veteran again 
sought VA hospitalization.  Radiologic examination was 
negative for fracture or dislocation.  A posterior neural 
arch defect at L5-S1 was noted.  The application for 
hospitalization was denied.  

Private clinical records reflect that the Veteran underwent 
bilateral lumbar sympathectomy in October 1953 for complaints 
of cold feet, numbness in the legs when in a cold place, and 
pain in the joints, particularly the hips, and weakness of 
the legs.  The Veteran reported that the symptoms did not 
interfere with his employment as a fireman, but he would feel 
bad the next day after he engaged in severe exertion.  The 
operative report reflects that the assigned diagnosis was 
Buerger's disease.  

In 1961, JBL, MD, provided a letter in which he noted the 
Veteran's report of injury when transporting a wash machine 
during service.  The Veteran reported pain radiating from the 
back to the groin, longstanding intolerance to the cold, and 
pain and numbness in the legs after activity.  Dr. JBL 
concluded that the Veteran had sustained a sprain to the 
lumbar nerves, similar to a whiplash injury.  

In September 1965, JBL, MD submitted a statement indicating 
that the Veteran had some involvement of the lumbar roots 
causing radiation of pain from the back to the groin and 
legs.  In October 1965, Dr. GDL submitted a statement 
indicating that a diagnosis of thromboangiitis obliterans 
(Buerger's disease) was not assigned at the time of the 
Veteran's surgical treatment in October 1953.  Rather, Dr. 
GDL stated, the diagnosis of Buerger's disease noted in the 
operative report was not confirmed.  He opined that the 
Veteran had a "peculiar type of causalgia" for which no 
definitive diagnosis was assigned.  Dr. GDL opined that the 
Veteran had "a neuropathy of some type."

In December 1966, PH, Jr., provided a statement indicating 
that he served with the Veteran and observed the Veteran 
moving a washing machine and observed an occurrence during 
that activity that could have injured the Veteran's back.  PH 
stated that he both heard the Veterans complain of pain and 
observed actions of the Veteran, such as stooped posture, 
which were consistent with the complaints of pain.  RLB 
provided a September 1970 in which he stated that the Veteran 
reported to sick bay after an incident in which he hurt his 
back moving a wash machine.  JLD, by a September 1971 
statement, indicated that he recalled that the Veteran was 
confined to bed for a few days after the incident.

In November 1970, the Veteran again sought service connection 
for a back disorder.  By a decision issued in November 1972, 
the Board denied the claim for service connection for 
residuals of a back injury.  

In March 2005, the Veteran submitted a request to reopen that 
claim.  Among the additional evidence, the Veteran submitted 
the report of private magnetic resonance imaging (MRI) 
conducted in October 2006 which disclosed degenerative disc 
disease in the cervical, thoracic, and lumbar spine areas, 
with severe spinal stenosis of the lumbar spine, among other 
diagnoses.  CLS, MD, submitted a January 2008 letter 
confirming that the Veteran was being treated for his spinal 
disorders.

VA clinical records dated from 1996 through 2004 reflect that 
radiologic examination of the spine revealed degenerative 
arthritis and osteoporosis.  Electrodiagnostic examination 
disclosed sensory peripheral neuropathy but not lumbosacral 
radiculopathy.  

The Veteran testified at a personal hearing in February 2008.  
He testified that he first began having pain, which he now 
knew to be back pain, after he helped move a washing machine 
in service.  He testified that the symptoms of sensitivity of 
his legs to the cold began soon after his service discharge.  
The symptoms progressed over the years, becoming steadily 
worse until the current diagnoses of back disorders were 
assigned.  The Veteran's wife testified to the continuity and 
progression of the Veteran's symptoms from service discharge 
to the present.  

The examiner who conducted February 2009 VA examination 
discussed review of the clinical evidence proximate to the 
Veteran's service, including the report of May 1946 service 
separation examination, 1953 surgical treatment, and 1965 
private treatment, among other records.  The examiner 
concluded that it was not possible to ascertain the type of 
injury the Veteran suffered in service, since there was no 
contemporaneous record of the injury.  The examiner further 
noted that the 1953 surgery, a lumbar sympathectomy, was not 
related to the Veteran's lumbar spine and was not relevant to 
the claim at issue.  The examiner discussed review of a May 
18, 2004 VA outpatient treatment note which states that the 
Veteran had "a history of lower back injury in the distant 
past, that was treated with a sympathectomy 1953, but has 
continued to have pain."  The VA examiner opined that this 
notation was a statement of history as provided by the 
Veteran, not an opinion by the provider that the statement 
was medically accurate.  The examiner concluded that the 
Veteran's current lumbar disorder, degenerative disc disease, 
was likely related to the Veteran's age.  The examiner opined 
that it was less than likely that the Veteran's degenerative 
disc disease was a result of an injury in service.  

Analysis

The clinical evidence dated in 1946, 1947, and 1953 discloses 
that no diagnosis of degenerative disc disease, degenerative 
joint disease, or arthritis of the lumbar spine was assigned, 
although a defect of the posterior neural arch was noted in 
1953.  This evidence establishes, as a matter of fact, that 
no disorder of the lumbar spine which may be presumed 
service-connected was present within one year after the 
Veteran's service discharge.  The preponderance of the 
evidence is against application of a presumption of service 
connection.  

Private and VA providers treated the Veteran for complaints 
of back, hip, and leg pain during the period from the 
Veteran's service discharge in 1944 through 1965.  During 
this 20-year period, no provider assigned a diagnosis of 
degenerative joint disease, degenerative disc disease, or of 
arthritis of the lumbar spine.  The Board notes that varying 
diagnoses, including Buerger's disease, thromboangiitis 
obliterans, causalgia, and lumbar nerve root strain, were 
assigned.  However, none of the diagnoses assigned during 
that period were assigned by the examiner who conducted VA 
examination conducted in February 2009.  Because no diagnosis 
assigned prior to 1965 is currently present, service 
connection cannot be granted on the basis of any diagnosis 
assigned prior to 1965.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (a claim for service connection for a disorder which 
is not manifested by current disability is not valid). 

No back injury is disclosed in the Veteran's service 
treatment records.  However, there are several lay statements 
of record.  The Veteran testified before the RO and before 
the Board, the Veteran's spouse testified before the RO, and 
several statements were submitted by individuals who 
identified themselves as former fellow service members who 
served with the Veteran.  Each of the lay statements and the 
testimony of the Veteran described an incident in service in 
which the Veteran assisted in moving a large appliance.  The 
statements and testimony indicated that the Veteran 
complained of pain after this incident.  The lay evidence 
establishes the occurrence of the incident described by the 
Veteran and establishes that the Veteran complained of pain 
after the incident prior to his separation from service.

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
Even though the lay evidence establishes that the Veteran 
complained of pain in service, the lay evidence is not 
competent to establish what medical diagnosis was present or 
to establish the medical etiology of symptoms observed by the 
lay individual.  

In this case, the current medical evidence establishes that 
the Veteran has multilevel degenerative disc disease.  The 
medical evidence from 1944 to 1965 establishes that no 
diagnosis of multilevel degenerative disc disease was 
assigned at that time.  The 2009 medical opinion establishes 
that multilevel degenerative disc disease currently diagnosed 
is not related to the Veteran's active service or to any 
incident of service, even assuming the accuracy of the 
Veteran's description of an incident in which he believes he 
sustained the current back injury.  The 2009 VA medical 
opinion is the only competent medical opinion of record.  

The Veteran's lay belief that an incident in service resulted 
in the current disorder of his back is not competent medical 
evidence to establish such etiology, even though the lay 
evidence is sufficient to establish that the incident 
occurred, since the onset and symptoms of multilevel 
degenerative disc disease is not readily observable by a lay 
person.  The Veteran is not competent to establish a causal 
nexus between his service and a diagnosis of multilevel 
degenerative disc disease first diagnosed after more than 20 
years had elapsed following the Veteran's service discharge.  
Hasty v. Brown, 13 Vet. App. 230 (1999); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The preponderance of the competent medical evidence is 
against a finding that an incident in service resulted in the 
currently diagnosed medical disorder, multilevel degenerative 
disc disease.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  38 
U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for multilevel degenerative 
disc disease, claimed as back injury, is denied.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


